Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 5 dated as of March 1, 2007 (this “Amendment”), among US ONCOLOGY
HOLDINGS, INC. (“Holdings”), US ONCOLOGY, INC. (the “Borrower”), the Subsidiary
Loan Parties (as defined in the Credit Agreement (as defined below)) the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent.

A. Pursuant to the Credit Agreement dated as of August 20, 2004, as amended as
of March 17, 2005, November 15, 2005, July 10, 2006 and December 21, 2006 (the
“Credit Agreement”), among Holdings, the Borrower, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent,
Wachovia Bank, National Association, as Syndication Agent, and Citicorp North
America, Inc., as Documentation Agent, the Lenders and the Issuing Banks (such
terms and each other capitalized term used but not defined herein having the
meaning assigned to each such term in the Credit Agreement (as amended hereby))
have extended credit to the Borrower, and have agreed to extend credit to the
Borrower, in each case pursuant to the terms and subject to the conditions set
forth therein.

B. The Borrower has requested that the Lenders agree to amend certain provisions
of the Credit Agreement and the Collateral Agreement as set forth herein.

C. The undersigned Lenders are willing so to amend the Credit Agreement,
pursuant to the terms and subject to the conditions set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto agree as follows:

SECTION 1. Defined Terms. As used in this Amendment, the following terms have
the meanings specified below:

“Amendment Fee” shall have the meaning set forth in Section 13 hereof.

SECTION 2. Amendment of Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:

(a) by inserting the definitions of the following terms in the appropriate
alphabetical order:

“New Holdings Floating Rate Notes” means the Senior Unsecured Floating Rate
Notes due 2012 to be issued by Holdings (and not supported by any Guarantee) in
the aggregate principal amount of up to $425,000,000 and the Indebtedness
represented thereby.



--------------------------------------------------------------------------------

“New Holdings Floating Rate Notes Documents” means the indenture in respect of
the New Holdings Floating Rate Notes and all other instruments, agreements and
other documents evidencing or governing the New Holdings Floating Rate Notes.”

(b) in the definition of the term “Consolidated Cash Interest Expense” by
(a) inserting the words “and, to the extent paid in cash, the New Holdings
Floating Rate Notes” after the words “Holdings Floating Rate Notes” in clause
(a)(i) thereof and (b) inserting the words “and the New Holdings Floating Rate
Notes” after “other than the Holdings Floating Rate Notes” in the parenthetical
in clause (a)(ii) thereof.

(c) in the definition of the term “Consolidated EBITDA”, by (i) replacing the
text “and” at the end of clause (ix)(F) with a comma and (ii) by adding the
following to the end of clause (ix)(G) thereof:

“, (H) any non-recurring fees, cash charges and cash expenses incurred in
connection with the issuance of the New Holdings Floating Rate Notes in an
aggregate amount not to exceed $8,500,000, (I) any cash charges in respect of
the early extinguishment of indebtedness related to the Holdings Floating Rate
Notes in an aggregate amount not to exceed $5,000,000 and (J) the original issue
discount related to the New Holdings Floating Rate Notes in an aggregate amount
not to exceed $4,250,000”

(d) by inserting the words “New Holdings Floating Rate Notes Documents,” after
the words “Holdings Floating Rate Notes Documents,” in clause (e) of the
definition of “Change in Control”.

(e) by inserting the words “, the New Holdings Floating Rate Notes” after the
words “Holdings Floating Rate Notes” in the definition of the term
“Transactions”.

SECTION 3. Amendment to Section 6.01. Section 6.01(a) is hereby amended by
inserting the words “and the New Holdings Floating Rate Notes” after the words
“the Holdings Floating Rate Notes” in clause (xx) thereof.

 

2



--------------------------------------------------------------------------------

SECTION 4. Amendment to Section 6.03. Section 6.03(c) is hereby amended by
inserting “,the New Holdings Floating Rate Notes” after the words “Holdings
Floating Rate Notes” in the last sentence thereof.

SECTION 5. Amendment to Section 6.08. Section 6.08 is hereby amended as follows:

(a) in clause (a), clause (xiv) is hereby amended and restated in its entirety
to read as follows:

“(xiv)(A) Holdings may make Restricted Payments with the net proceeds from the
issuance of the Holdings Floating Rate Notes; and

(B) Holdings may make Restricted Payments with the net proceeds remaining from
the issuance of the New Holdings Floating Rate Notes after giving effect to the
repayment in full of all amounts outstanding under the Holdings Floating Rate
Notes.”

(b) in clause (a), by (i) deleting “and” at the end of clause (xv),
(ii) replacing the period at the end of clause (xvi) with “; and”, and
(iii) inserting the following at the end thereof:

“(xvii) the Borrower may make Restricted Payments to Holdings in amounts
necessary to enable Holdings to (A) prepay the accrued and unpaid interest on
the Holdings Floating Rate Notes through the redemption date thereon and
(B) make regularly scheduled interest payments on the New Holdings Floating Rate
Notes, as required by the New Holdings Floating Rate Notes Documents, but only
to the extent that Holdings elects to pay such payments in cash in accordance
with the terms of the New Holdings Floating Rate Notes Documents; provided that,
(1) in the case of clause (A), (X) no Event of Default has occurred and is
continuing or would result therefrom and (Y) such Restricted Payments are used
by Holdings for the purposes specified within 45 days of receipt thereof and
(2) in the case of clause (B), no Event of Default has occurred and is
continuing or would result therefrom and (Y) such Restricted Payments are used
by Holdings for the purposes specified herein within 20 days of receipt
thereof.”

(c) in clause (b), by inserting the words “, the New Holdings Floating Rate
Notes” after the words “Holdings Floating Rate Notes” in clause (vi).

 

3



--------------------------------------------------------------------------------

(d) in clause (b), by (i) deleting “and” at the end of clause (vi),
(ii) replacing the period at the end of clause (vii) with “;and”, and
(iii) inserting the following at the end thereof:

“(viii) the prepayment, redemption, defeasance, repurchase or other retirement
of all or any portion of the Holdings Floating Rate Notes with the proceeds from
the New Holdings Floating Rate Notes.”

SECTION 6. Amendment to Section 6.10. Section 6.10 is hereby amended by
inserting “, New Holdings Floating Rate Notes Document” after “Holdings Floating
Rate Notes Document” in clause (i) to the proviso thereof.

SECTION 7. Amendment to Section 6.11. Section 6.11 is hereby amended by
(i) replacing “or” in clause (a) with a comma and (ii) inserting at the end of
clause (a) “or any New Holdings Floating Rate Notes Document”.

SECTION 8. Amendment to Section 6.14. Section 6.14 is hereby amended by deleting
in its entirety the table set forth in such Section and substituting the
following table therefor:

 

Fiscal Year

   Maximum Capital
Expenditures

2004

   $ 95,000,000

2005

   $ 95,000,000

2006

   $ 95,000,000

2007

   $ 125,000,000

2008

   $ 125,000,000

2009

   $ 125,000,000

2010

   $ 130,000,000

2011

   $ 130,000,000

SECTION 9. Amendment to Section 1.01 of the Collateral Agreement. The definition
of the term “Obligations” in Section 1.01 of the Collateral Agreement is hereby
amended by deleting the text “(other than Holdings”) immediately following the
text “each Loan Party” in clause (b) thereof.

SECTION 10. Agreement. The Borrower agrees that it will use the net proceeds
from the issuance of the New Holdings Floating Rate Notes to prepay (which, for
the avoidance of doubt, includes defeasance or discharge of the indenture
governing the Holdings Floating Rate Notes) all amounts outstanding with respect
to the Holdings Floating Rate Notes prior to paying a dividend as allowed under
Section 6.08.

SECTION 11. Representations and Warranties. Holdings and the Borrower represent
and warrant to the Administrative Agent and to each of the Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by Holdings
and the Borrower and constitutes a legal, valid and binding obligation of
Holdings and the Borrower, enforceable against Holdings and the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

4



--------------------------------------------------------------------------------

(b) The performance by any Loan Party of the Amendment Transactions (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will not violate any Requirement of Law
applicable to Holdings, the Borrower or any of the Subsidiaries, as applicable,
(iii) will not violate or result in a default under any indenture, Management
Services Agreement or other material agreement or instrument binding upon
Holdings, the Borrower or any of the Subsidiaries or its assets, or give rise to
a right thereunder to require any payment to be made by Holdings, the Borrower
or any of the Subsidiaries or give rise to a right of, or result in,
termination, cancellation or acceleration of any material obligation thereunder,
(iv) will not result in a Limitation on any right, qualification, approval,
permit, accreditation, authorization, Reimbursement Approval, license or
franchise or authorization granted by any Governmental Authority, Third Party
Payor or other Person applicable to the business, operations or assets of the
Borrower or any of the Subsidiaries or adversely affect the ability of the
Borrower or any of the Subsidiaries to participate in any Third Party Payor
Arrangement except for Limitations, individually or in the aggregate, that are
not material to the business of the Borrower and the Subsidiaries, taken as a
whole, and (v) will not result in the creation or imposition of any Lien on any
asset of Holdings, the Borrower or any of the Subsidiaries, except Liens created
under the Loan Documents.

(c) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (except to the extent
any such representation or warranty is qualified by “materially,” “Material
Adverse Effect” or a similar term, in which case such representation and
warranty shall be true and correct in all respects) on and as of the date hereof
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties were true and correct (or true
and correct in all material respects, as the case may be) as of such earlier
date).

(d) Immediately after giving effect to this Amendment, no Default shall have
occurred and be continuing.

 

5



--------------------------------------------------------------------------------

SECTION 12. Conditions to Effectiveness; Amendment. (a) This Amendment shall
become effective when (i) the Administrative Agent shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
Holdings, the Borrower and the Required Lenders, (ii) the representations and
warranties set forth in Section 11 hereof are true and correct (as set forth on
an officer’s certificate delivered to the Administrative Agent) and (iii) all
fees (including the Amendment Fee specified in Section 13 below) and, to the
extent invoiced prior to the date hereof, expenses required to be paid or
reimbursed by the Borrower under or in connection with this Amendment or the
Credit Agreement shall have been paid or reimbursed, as applicable.

(b) This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by Holdings, the Borrower, the
Administrative Agent and the requisite Lenders under Section 9.02 of the Credit
Agreement.

SECTION 13. Amendment Fee. In consideration of the agreements of the Lenders
contained in this Amendment, the Borrower agrees to pay promptly to the
Administrative Agent, for the account of each Lender that delivers an executed
counterpart of this Amendment at or prior to 5:00 p.m., New York time, on
February 26, 2007, an amendment fee (the “Amendment Fee”) in an amount equal to
0.025% of the sum of such Lender’s Revolving Exposure and outstanding Tranche B
Term Loans and Tranche C Term Loans as of such time and date, provided that such
Amendment Fee shall not be payable unless and until this Amendment becomes
effective as provided in Section 12(a) above and upon such effectiveness such
Amendment Fee shall be payable immediately.

SECTION 14. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Agents, the Issuing Bank, Holdings, the Borrower or any other Loan Party under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Holdings or the
Borrower to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. After the date this Amendment becomes effective, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

 

6



--------------------------------------------------------------------------------

SECTION 15. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 16. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Amendment.

SECTION 17. Expenses. The Borrower agrees to reimburse the Administrative Agent,
the Syndication Agent and the Documentation Agent for out-of-pocket expenses in
connection with this Amendment, including the fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent.

SECTION 18. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 19. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

US ONCOLOGY HOLDINGS, INC.,

By

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

US ONCOLOGY, INC.,

By

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

ONCOLOGY RX CARE ADVANTAGE, LP,

By:

 

US Oncology Corporate, Inc.

Its:

 

General Partner

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Vice President

ONCOLOGY MARKET FOCUS, LP,

By:

 

US Oncology Corporate, Inc.

Its:

 

General Partner

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Vice President

ACCESSMED, INC.,

By

 

 

Name:

  Bruce D. Broussard

Title:

  Vice President

ACCESSMED HOLDINGS, INC.,

By

 

 

Name:

  Bruce D. Broussard

Title:

  Vice President



--------------------------------------------------------------------------------

US ONCOLOGY, INC.,

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Vice President

US ONCOLOGY SPECIALTY, LP,

 

By:

 

US Oncology Corporate, Inc.

 

Its:

 

General Partner

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Vice President

AOR MANAGEMENT COMPANY OF ARIZONA, INC.;

AOR HOLDING COMPANY OF INDIANA, INC.;

AOR MANAGAMENT COMPANY OF INDIANA, INC.;

AOR MANAGEMENT COMPANY OF MISSOURI, INC.;

AOR MANAGEMENT COMPANY OF OKLAHOMA, INC.;

AOR MANAGEMENT COMPANY OF PENNSYLVANIA, INC.;

AOR MANAGEMENT COMPANY OF TEXAS, INC.;

AOR MANAGEMENT COMPANY OF VIRGINIA, INC.;

AOR REAL ESTATE, INC.;

AOR SYNTHETIC REAL ESTATE, INC.;

AORT HOLDING COMPANY, INC.;

GREENVILLE RADIATION CARE, INC.;

PHYSICIAN RELIANCE NETWORK, INC.;

RMCC CANCER CENTER, INC.;

TOPS PHARMACY SERVICES, INC.;

US ONCOLOGY CORPORATE, INC.; and

US ONCOLOGY RESEARCH, INC.

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Vice President



--------------------------------------------------------------------------------

PHYSICIAN RELIANCE, L.P.,

as Subsidiary Guarantor

 

By:

 

PRN PHYSICIAN RELIANCE, LLC.

 

Its:

 

General Partner

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Manager

ALABAMA PHARMACEUTICAL SERVICES, LLC;

CALIFORNIA PHARMACEUTICAL SERVICES, LLC;

FLORIDA PHARMACEUTICAL SERVICES, LLC;

IOWA PHARMACEUTICAL SERVICES, LLC;

MICHAGAN PHARMACEUTICAL SERVICES, LLC;

NEBRASKA PHARMACEUTICAL SERVICES, LLC;

NEW MEXICO PHARMACEUTICAL SERVICES, LLC;

NORTH CAROLINA PHARMACEUTICAL SERVICES, LLC;

PENNSYLVANIA PHARMACEUTICAL SERVICES, LLC;

PHYSICIAN RELIANCE HOLDINGS, LLC;

SELECTPLUS ONCOLOGY, LLC;

ST. LOUIS PHARMACEUTICAL SERVICES, LLC;

TEXAS PHARMACEUTCIAL SERVICES, LLC;

US ONCOLOGY PHARMACEUTICAL SERVICES, LLC;

WASHINGTON PHARMACEUTICAL SERVICES, LLC; and

PRN PHYSICIAN RELIANCE, LLC

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Manager

AOR OF TEXAS MANAGEMENT LIMITED PARTNERSHIP,

as Subsidiary Guarantor

 

By:

 

AOR MANAGEMENT COMPANY OF TEXAS INC.

 

Its:

 

General Partner

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Vice President



--------------------------------------------------------------------------------

AOR OF INDIANA MANAGEMENT PARTNERSHIP,

as a Subsidiary Guarantor

 

By:

  AOR MANAGEMENT COMPANY OF INDIANA, INC  

Its:

  General Partner

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Vice President

And

 

By:

  AOR HOLDING OMPANY OF INDIANA, INC.  

Its:

  General Partner

By

 

 

Name:

 

Bruce D. Broussard

Title:

 

Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 5 DATED AS OF FEBRUARY              AMONG US
ONCOLOGY HOLDINGS, INC., US ONCOLOGY, INC., THE SUBSIDIARY LOAN PARTIES THERETO,
THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT.

Name of Institution:

 

by

 

 

Name:   Title:  